DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-7 and 9-12 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US Pub 2017/0164089 (hereafter Lee) in view of Hariharan et al US Pub 2017/0311105 (hereafter Hariharan) and further in view of Chen US Pub 2016/0029114 (hereafter Chen).

Reference Lee and Hariharan were cited in the previous office action.

As per claim 1, Lee teaches the invention substantially as claimed including a method for battery management between a set of wireless earpieces comprising: generating physiological sensor data from at least a first physiological sensor within a first wireless earpiece within the set of wireless earpieces and at least a second physiological sensor within a second wireless earpiece within the set of wireless earpieces (para[0114, 0147], wireless audio devices 500 include sensors, such as a heart rate monitor sensor, body temperature detection sensor, and the sensors are used to measure biometric information, such as monitoring a user’s heart rate, thus generating sensor data from physiological sensors of the wireless earpieces);
monitoring a first wireless earpiece battery level of a first battery within a first wireless earpiece using a first sensor operatively coupled to the first battery and disposed within the first wireless earpiece (para[0109-0112], FIG. 4, 5, the electronic device 400 determine each battery level 515, 525 (remaining amount of the battery) corresponding to the audio devices 510, 520 having batteries (wireless earpieces) via sensors provided in the audio devices);
monitoring a second wireless earpiece battery level of a second battery within a second wireless earpiece using a second sensor operatively coupled to the second battery and disposed within the second wireless earpiece (para[0109-0112, 0281], FIG. 4, 5, the electronic device 400 determine each battery level 515, 525 (remaining amount of the battery) corresponding to the audio devices 510, 520 having batteries (wireless earpieces) via sensors provided in the audio devices);
communicating at least one of (a) the first wireless earpiece battery level from the first wireless earpiece to the second wireless earpiece and (b) the second wireless earpiece battery 
communicating the first task to the first wireless earpiece via a second transceiver operably located within the second wireless earpiece (para[0118, 0136, 0229-0237, 0285-0288, 0292-0293], FIG. 10, 16, audio devices perform communication through short range communication including NFMI; determine a priority for performing a function using the audio device (first or second) that are in a good battery state based on battery levels of the audio device, and first audio device (master) sends a control signal (the master role (task)) to the second audio device);
and communicating the first task to the second wireless earpiece via a first transceiver operably located within the first wireless earpiece (para[0118, 0136, 0229-0237, 0285-0288, 0292-0293], FIG. 10 and 16, audio devices perform communication through short range communication including NFMI; FIG. 16, second audio device (master) sends a control signal (the master role (task)) to the first audio device);
wherein the first task is sensor data analysis task (para[0167-0169, 0180, 0195], the tasks for the audio device having a master role includes second selected operations, including activation of a sensor, which is a task to enable to receive/analyze the sensor data, and user’s voice reception, which is a task analyzing user’s voice via speech recognition sensor in sensor 
for analyzing the physiological sensor data from at least the first physiological sensor within the first wireless earpiece within the set of wireless earpieces and at least the second physiological sensor within the second wireless earpiece within the set of wireless earpieces (para[0114, 0147, 0195], sensor module include HMR sensor, biometric sensor, speech recognition sensor, and the wireless audio device identifies user’s heart rate through the user’s ears using a HRM sensor in the wireless audio device, to identify whether the audio device is worn or not, thus analyzing the physiological sensor data).
Lee does not explicitly teach determining, at the set of wireless earpieces, the first wireless earpiece battery level and the second wireless battery level in order assign a first task to either the first wireless earpiece or the second wireless earpiece based off the first wireless earpiece battery level and the second wireless earpiece battery level; assigning by the set of wireless earpieces the first task from the second wireless earpiece to the first wireless earpiece in response to the second earpiece battery level being below a first critical threshold; assigning by the set of wireless earpieces the first task from the first wireless earpiece to the second wireless earpiece in response to the first earpiece battery level being below a second critical threshold; communicating the first task to the first wireless earpiece in response to the second earpiece level being below the second critical threshold; and communicating to the second wireless earpiece in response to the first earpiece battery level being below the first critical threshold.

assigning by the set of wireless earpieces the first task from the second wireless earpiece to the first wireless earpiece in response to the second earpiece battery level being below a first critical threshold; assigning by the set of wireless earpieces the first task from the first wireless earpiece to the second wireless earpiece in response to the first earpiece battery level being below a second critical threshold (para[0039-0048], FIG. 2B, when the battery level of the wireless ear bud in the primary role falls below a threshold level (1% power) or a threshold level below the battery level (10% below the other ear bud’s battery level), then the swap manager coordinates to swap the roles for the pair of wireless ear buds, and assign the primary role to the ear bud previously in the secondary role, thus the first task (connecting to the companion device, streaming audio data) of the primary role earbud is assigned to the secondary role earbud by resuming data transfer between the companion device and the earbud previously in the secondary role and now in the primary role);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hariharan’s teaching to Lee’s invention in order to enhance the processing tasks in wireless ear buds by providing a method of role swap between the ear buds, that is necessary and useful when the wireless ear bud in the secondary role is in use while the wireless ear bud in the primary role is not in use, or when the battery level of the wireless ear bud in the primary role is low and needs to be charged, while the wireless ear bud in the secondary role has sufficient power (para[0005]).
Lee and Hariharan do not explicitly teach playing an audio message at the set of wireless earpieces to convey to a user of the set of wireless earpieces at least one of the first wireless earpiece battery level is below the first critical threshold and the second wireless earpiece battery level is below the second critical threshold.
However, Chen teaches playing an audio message at the set of wireless earpieces to convey to a user of the set of wireless earpieces at least one of the first wireless earpiece battery level is low battery and the second wireless earpiece battery level is low battery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s teaching to Lee and Hariharan’s invention in order to provide convenient information regarding the wireless earbuds state when users cannot check the situation of the wireless earbuds through the audio source (para[0021]).

As per claim 2, Lee, Hariharan and Chen teach the method of claim 1, and Lee teaches wherein the first transceiver is a first NFMI transceiver and the second transceiver is a second NFMI transceiver (para[0118, 0138], audio devices are paired with other electronic devices through short range communication including NFMI).

As per claim 5, Hariharan teaches wherein the user specifies the first critical threshold and the second critical threshold (para[0036], the battery threshold level can be set to any other value, thus user specifies battery levels to trigger a swap).

As per claim 6, Hariharan teaches wherein tasks are communicated between the first wireless earpiece and the second wireless earpiece in response to user preferences or settings of the set of wireless earpieces (para[0036, 0043-0048], ear buds can receive an instruction indicating that a user requested that the wireless ear buds swap roles).

As per claim 7, Lee teaches wherein the monitoring of the first battery level and the monitoring of the second battery level are performed continuously (para[0281, 0316], FIG. 16, controller 1870 may continuously check the first charging level of the first audio device 510 and the second charging level of the second audio device 520).

As per claim 9, Lee teaches further comprising: parsing the first task between the first wireless earpiece and the second wireless earpiece (para[0110, 0132, 0135], transmit an audio stream to a master audio device, and some of the audio streaming to the slave device).

As per claim 10, Lee teaches wherein first task includes all or a portion of a task (para[0110, 0132, 0135], task include audio streaming).

As per claim 11, Lee teaches the invention substantially as claimed including a method for off-loading tasks between a set of wireless earpieces, comprising: generating physiological sensor data from at least a first physiological sensor within a first wireless earpiece within the set of wireless earpieces and at least a second physiological sensor within a second wireless earpiece within the set of wireless earpieces (para[0114, 0147], wireless audio devices 500 include sensors, such as a heart rate monitor sensor, body temperature detection sensor, and the sensors are used to measure biometric information, such as monitoring a user’s heart rate, thus generating sensor data from physiological sensors of the wireless earpieces);
monitoring battery levels of the set of wireless earpieces, the battery levels including a first wireless earpiece battery level for a first wireless earpiece within the set of wireless 
determining the first wireless earpiece battery level and the second wireless battery level (para[0136, 0167-0169], first audio device receives the second audio device voltage (second battery level) and compares it to the first audio device voltage (first battery level), and determine to send a control signal (enabling master role to execute the selected operations));
communicating the first wireless earpiece battery level from the first wireless earpiece to the second wireless earpiece and communicating the second wireless earpiece battery level from the second wireless earpiece to the first wireless earpiece (para[0136], the first audio device 510, which operates as a master, may receive information on the battery charging level from the second audio device 520, which operates as a slave, and may compare the voltage of the first audio device 510 with the voltage of the second audio device 520 based on the received information, thus the battery charging level (battery level) of the second audio device is sent from the second audio device to the first audio device);
the first task is a sensor data analysis task for analyzing the physiological sensor data (para[0114, 0147, 0195], sensor module include HMR sensor, biometric sensor, speech recognition sensor, and the wireless audio device identifies user’s heart rate through the user’s ears using a HRM sensor in the wireless audio device, to identify whether the audio device is worn or not, thus analyzing the physiological sensor data, and when the first audio device has 
Lee does not explicitly teach assigning a first task, from the first wireless earpiece to the second wireless earpiece if the first wireless earpiece battery level falls below a critical threshold.
However, Hariharan teaches assigning a first task, from the first wireless earpiece to the second wireless earpiece if the first wireless earpiece battery level falls below a critical threshold (para[0039-0048], FIG. 2B, when the battery level of the wireless ear bud in the primary role falls below a threshold level (1% power) or a threshold level below the battery level (10% below the other ear bud’s battery level), then the swap manager coordinates to swap the roles for the pair of wireless ear buds, and assign the primary role to the ear bud previously in the secondary role, thus the first task (connecting to the companion device, streaming audio data) of the primary role earbud is assigned to the secondary role earbud by resuming data transfer between the companion device and the earbud previously in the secondary role and now in the primary role).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hariharan’s teaching to Lee’s invention in order to enhance the processing tasks in wireless ear buds by providing a method of role swap between the ear buds, that is necessary and useful when the wireless ear bud in the secondary role is in use while the wireless ear bud in the primary role is not in use, or when the battery level of the wireless ear bud in the primary role is low and needs to be charged, while the wireless ear bud in the secondary role has sufficient power (para[0005]).

As per claim 12, Lee teaches further comprising: assigning a second task, wherein the second task is from a set comprising a computing task, a background task, an audio processing task, and a second sensor data analysis task, and wherein the second task is assigned from the first wireless earpiece to the second wireless earpiece (para[0167-0169, 0180], the tasks for the audio device having a master role includes second selected operations, including activation of a sensor, user’s voice reception, audio signal output, charging, call reception).
Hariharan teaches if the first wireless earpiece battery level falls below the critical threshold (para[0043-0048], FIG. 2B, when the battery level of the wireless ear bud in the primary role falls below a threshold level, then the swap manager coordinates to swap the roles for the pair of wireless ear buds, and assign the primary role to the ear bud previously in the secondary role, thus the task are assigned to the first wireless earpiece (previously in a secondary role) when the second earpiece (previously in a primary role) battery level is below a threshold).

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
With respect to prior art rejections, applicant argues the following in the remarks:
a.	Applicant’s arguments on pages 8-10 states that Lee does not teach the “determining at the set of wireless earpiece”, but the steps are performed by the electronic device.  

c.	Applicant’s arguments on pages 8-10 states that Lee does not teach that the sensor data analysis task uses data from two different sensors including at least one physiological sensor of the first wireless earpiece and one physiological sensor of the second wireless earpiece.


The examiner respectfully disagrees with the applicant:
a.	In paragraph [0026, 0039-0044, 0048], FIG. 1A, 2B, Hariharan teaches the bud swap manager 198 in the earbud determines battery level for first and second earbuds, and determine whether a role swap can proceed. The first task is represented by the task of the primary role earbud which are connecting to the companion device and streaming audio data (music) from the companion device, and when the battery level is below a predetermined percentage, the task of the primary role is transferred to the earbud in secondary role by the bud swap manager in the wireless earbuds. Thus, Hariharan teaches determining and assigning steps at the set of wireless earpieces.

b.	In paragraphs [0039-0048], Hariharan teaches the tasks of the primary role earbud which are connecting to the companion device and streaming audio data (music) from the companion device, and when the battery level is below a predetermined percentage, the tasks of the primary role is transferred to the earbud in secondary role 

c. 	In paragraph [0195], FIG. 9, Lee teaches each of the wireless audio device has sensor unit, containing a variety of sensors (HRM sensor, acceleration sensor, geomagnetic sensor etc.), thus a multiple sensors of each audio device are measured. Also, in paragraph [0147], Lee teaches wireless earpieces performing the health function for measuring biometric information of a user, which contains monitoring a user’s heart rate, number of steps user takes, thus using multiple sensors of each audio device. Lee also teaches based on the voltage (battery) levels of the first audio device and the second audio device, biometric information measurement ratios of the first and second audio device can be configured. For example, the higher voltage audio device measures more biometric information than the lower voltage audio device. Thus, Lee teaches different sensors located in each wireless audio device, and each wireless audio device can measure different ratios of the biometric information based on each battery level.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAMMY E LEE/Primary Examiner, Art Unit 2195